Exhibit 10.1

AMENDMENT NO. 2

TO

REGISTRATION RIGHTS AGREEMENT

THIS AMENDMENT NO. 2 (the “Amendment”) dated as of July 3, 2008 to the
Registration Rights Agreement dated as of September 28, 2006, as amended by
Amendment No. 1 To Registration Rights Agreement dated as of January 29, 2008
(the Registration Rights Agreement as amended by Amendment No. 1 To Registration
Rights Agreement are collectively referred to hereinafter as the “Agreement”),
is entered into by and between STONEMOR PARTNERS L.P., a Delaware limited
partnership (the “Company”), acting by its General Partner, STONEMOR GP LLC, a
Delaware limited liability company, and SCI NEW MEXICO FUNERAL SERVICES, INC., a
New Mexico corporation (“SCI”).

BACKGROUND

The Agreement was executed pursuant to that certain Asset Purchase and Sale
Agreement dated as of September 28, 2006 (“Asset Purchase Agreement”) to which
StoneMor Operating LLC, a subsidiary of the Company, and affiliates of SCI are
party. The parties to the Agreement desire to amend the Agreement as set forth
below.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises
contained herein, and intending to be legally bound hereby, the parties agree as
follows:

1. Certain Definitions. For purposes of this Amendment:

(a) The term “Registrable Securities” means (1) the 275,046 common units
(“Common Units”) of the Company received by SCI pursuant to the Asset Purchase
Agreement and (2) any Common Units of the Company issued as a stock dividend or
other distribution with respect to, or in exchange for or in replacement of,
such Common Units.

(b) The term “trading day” means a day on which The NASDAQ Stock Market is open
for business.

2. Amendment. The Agreement is hereby amended by:

(i) restating the definition of the term “180-Day Period” to read as follows:

“The term “270-Day Period” refers to the two hundred and seventy
(270) consecutive trading days after the effective date of the registration
statement with respect to the Registrable Securities.” For purposes of this
Amendment and the Agreement, the parties hereto agree that the last day of the
270-Day Period shall be deemed to be January 5, 2009.



--------------------------------------------------------------------------------

(ii) replacing the term “180-Day Period” by the term “270-Day Period” throughout
the Agreement.

3. Continuing Validity of Agreement. Except as expressly modified or amended
hereby, the Agreement shall continue in full force and effect.

4. General.

(a) Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be an original hereof, and it
shall not be necessary in making proof of this Amendment to produce or account
for more than one counterpart hereof.

(b) Section Headings. The section and subsection headings in this Amendment are
used solely for convenience of reference, do not constitute a part of this
Amendment, and shall not affect its interpretation.

(c) References. All words used in this Amendment shall be construed to be of
such number and gender as the context requires or permits.

(d) Controlling Law. THIS AMENDMENT IS MADE UNDER, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED SOLELY THEREIN, WITHOUT GIVING EFFECT TO
PRINCIPLES OF CONFLICTS OF LAW. IN VIEW OF THE FACT THAT EACH OF THE PARTIES
HERETO HAS BEEN REPRESENTED BY ITS OWN COUNSEL AND THIS AMENDMENT HAS BEEN FULLY
NEGOTIATED BY ALL PARTIES, THE LEGAL PRINCIPLE THAT AMBIGUITIES IN A DOCUMENT
ARE CONSTRUED AGAINST THE DRAFTSPERSON OF THAT DOCUMENT SHALL NOT APPLY TO THIS
AMENDMENT.

(e) Entire Agreement; Amendment, Supplement, Waiver or Termination. This
Amendment along with the Agreement and the Asset Purchase Agreement (and all
other documents executed in connection therewith) constitute the entire
understanding of the parties with respect to the subject manner thereof, and
supersede all prior oral and written communications and agreements, and all
contemporaneous oral communications and agreements with respect of the subject
matter contained therein. No amendment, supplement, waiver, or termination of
this Amendment, in whole or in part, shall be effective unless in writing and
signed by the party against whom enforcement is sought and no written waiver by
any party shall be used as a precedent for future waivers.

(f) Jurisdiction and Process. In any action between any of the parties, whether
arising out of this Amendment or otherwise, (a) each of the parties irrevocably
consents to the exclusive jurisdiction and venue of the federal and state courts
located in the State of Delaware; (b) if any such action is commenced in a state
court other than the State of Delaware, then, subject to applicable law, no
party

 

2



--------------------------------------------------------------------------------

shall object to the removal of such action to any federal court located in the
State of Delaware; (c) each of the parties irrevocably waives the right to trial
by jury; and (d) each of the parties irrevocably consents to service of process
by first class certified mail, return receipt requested, postage prepaid, to the
address at which such party is to receive notice in accordance with the Asset
Purchase Agreement.

(g) No Third-Party Beneficiaries. No provision of this Amendment shall be
construed to confer any right to enforce this Amendment, or any remedy for
breach of this Amendment, to or upon any individual or entity other than the
parties hereto, and there are no third party beneficiaries of this Amendment.

 

3



--------------------------------------------------------------------------------

In Witness Whereof, the parties hereto have executed this Amendment as of the
date first above written.

STONEMOR PARTNERS L.P., a Delaware limited partnership,

 

By:

  STONEMOR GP LLC, its General Partner

/s/ Paul Waimberg

By:

  Paul Waimberg

Title:

  Vice President

SCI NEW MEXICO FUNERAL SERVICES, INC., a New Mexico corporation

 

/s/ Michael D. Lehmann

By:   Michael D. Lehmann Title:   Vice President